Exhibit 10.22
FIRST AMENDMENT TO CREDIT AGREEMENT
     This FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of March 11, 2009 (this
“Amendment”), is executed by and among JAIX LEASING COMPANY, a Delaware
corporation (the “Borrower”), the financial institutions party to the Credit
Agreement referred to below (the “Lenders”) and BANK OF AMERICA, N.A., a
national banking association, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).
RECITALS:
     The Borrower, the Lenders and the Administrative Agent are parties to a
Credit Agreement dated as of September 30, 2008 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
     The Borrower has requested that the Administrative Agent and the Lenders
make certain amendments to the Credit Agreement. The Lenders and the
Administrative Agent are willing to grant the Borrower’s requests subject to the
terms and conditions of this Amendment.
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
     1. Recitals. The foregoing Recitals are hereby made a part of this
Amendment.
     2. Definitions. Capitalized words and phrases used herein within definition
shall have the respective meanings ascribed to such words and phrases in the
Credit Agreement.
     (a) In addition, Section 1.01 of the Credit Agreement is hereby amended by
adding or amending, as the case may be, the following defined terms:
     “ERISA Event” means: (a) a Reportable Event with respect to a Plan; (b) a
withdrawal by a member of the Consolidated Group or any ERISA Affiliate from a
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by a member of the Consolidated
Group or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Plan or Multiemployer Plan; (e) an event or condition which

 



--------------------------------------------------------------------------------



 



constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan or Multiemployer Plan; or
(f) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon a member of
the Consolidated Group or any ERISA Affiliate.
     “Sufficiently Funded” means, as of the most recent determination, the
aggregate “funding target attainment percentage” (as defined in
Section 430(d)(2) of the Code) of the Plans exceeds 70%.
     (a) Section 1.01 of the Credit Agreement is further amended by deleting the
defined term “Unfunded Pension Liability”.
     3. ERISA Compliance. Section 5.12 of the Credit Agreement is hereby amended
in its entirety to read as follows:
     “5.12 ERISA Compliance.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. No contribution
failure under Section 412 or 430 of the Code, Section 302 or 303 of ERISA or the
terms of any Plan has occurred with respect to any Plan sufficient to give rise
to a Lien under Section 303(k) of ERISA or otherwise to have a Material Adverse
Effect. As of the date of the most recent determination made for purposes of
Section 430 of the Code with respect to the Plans, the Plans were Sufficiently
Funded. Each member of the Consolidated Group and each ERISA Affiliate have made
all required contributions to each Plan subject to Section 412 of the Code, and
no application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any such Plan.
     (b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be executed to have a Material Adverse
Effect. No member of the Consolidated Group nor any ERISA Affiliate has engaged
in any prohibited transaction, violated the fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect. No Plan is deemed an “at-risk” plan under Section
303(i) of ERISA.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no member of the Consolidated Group nor any ERISA Affiliate has incurred,
or reasonably expects to incur, any liability under Title IV of ERISA with
respect to any Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iii) no member of the Consolidated Group nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of

-2-



--------------------------------------------------------------------------------



 



ERISA, would result in such liability) under Section 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (iv) no member of the Consolidated Group
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA.”
     4. Financial Statements. Sections 6.01(a) and (b) of the Credit Agreement
are hereby amended in their entirety to read as follows:
     “(a) promptly when available, but in any event within 120 days after the
end of each fiscal year of the Borrower (commencing with the fiscal year ended
December 31, 2008), a consolidated balance sheet of the Consolidated Group and
of the Borrower separately as at the end of such fiscal year, and the related
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, on a consolidated basis for the Consolidated Group
and for the Borrower separately, setting forth in each case in comparative form
the figures for the previous fiscal year, all in reasonable detail and prepared
in accordance with GAAP, such consolidated statements of the Consolidated Group
and of the Borrower separately to be audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing reasonably acceptable to the Required Lenders, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit;
     (b) promptly when available, but in any event within 45 days after the end
of each of the first three fiscal quarters of each fiscal year of the
Consolidated Group (commencing with the fiscal quarter ended March 31, 2009), a
consolidated balance sheet of the Consolidated Group and of the Borrower
separately as at the end of such fiscal quarter, and the related statements of
income or operations, changes in shareholders’ equity, and cash flows for such
fiscal quarter and for the portion of the fiscal year then ended, on a
consolidated basis for the Consolidated Group and for the Borrower separately,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, such consolidated statements of
the Consolidated Group and of the Borrower separately to be certified by the
chief executive officer, chief financial officer, treasurer or controller of
Consolidated Group and the Borrower, as applicable, as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of Consolidated Group and the Borrower, as applicable, in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;
and”
     5. Notices. A new Section 6.03(f) of the Credit Agreement is hereby added
immediately following Section 6.03(e) of the Credit Agreement to read as
follows:
     “(f) if, as of the most recent date of determination: (i) for purposes of
Section 430 of the Code, the aggregate “funding shortfall” (as defined in
Section

-3-



--------------------------------------------------------------------------------



 



430(c)(4) of the Code, without reduction of assets of a Plan under Section
430(f)(4)(B) of the Code) of the Plans exceeds $15,000,000 or (ii) the Plans are
not Sufficiently Funded.”
     6. References. From the date hereof, ay and all references in the Loan
Documents to “Fifth Third Bank (Chicago)” shall be deemed to refer to “Fifth
Third Bank, a Michigan Banking Corporation”.
     7. Representations, Warranties And Covenants. To induce Administrative
Agent and the Lenders to enter into this Amendment, the Borrower hereby
certifies, represents, warrants and covenants that:
     (a) Authorization. The Borrower is duly authorized to execute and deliver
this Amendment and is and will continue to be duly authorized to borrow monies
under the Loan Documents, as amended hereby, and to perform their obligations
under the Loan Documents, as amended hereby.
     (b) No Conflicts. The execution and delivery of this Amendment and the
performance by the Borrower of its obligations under the Loan Documents to which
the Borrower is a party, as amended hereby, do not and will not conflict with
any provision of law or of the articles of incorporation or bylaws of the
Borrower or of any material agreement binding upon the Borrower.
     (c) Validity and Binding Effect. Each of the Loan Documents, as amended
hereby, are a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with their terms, subject to bankruptcy,
insolvency and similar laws affecting the enforceability of creditors’ rights
generally and to general principles of equity.
     (d) Compliance with Warranties. The representation and warranties set forth
in the applicable Loan Documents, as amended hereby, are true and correct in all
material respects with the same effect as if such representations and warranties
had been made on the date hereof (except to the extent stated to relate to a
specific earlier date, in which case such representations and warranties are
true and correct as of such earlier date).
     (e) No Event of Default. As of the date hereof, no Default or Event of
Default under the Loan Documents, as amended hereby, has occurred and is
continuing.
     8. Conditions Precedent. This Amendment shall become effective as of the
date above first written after receipt by the Administrative Agent of the
following:
     (a) Amendment. This Amendment duly executed by all of the parties hereto.
     (b) Amendment to FreightCar Credit Agreement. The First Amendment to
FreightCar Credit Agreement, duly executed by all of the parties

-4-



--------------------------------------------------------------------------------



 



thereto.
     (c) Acknowledgement and Agreement of Guarantor. The Acknowledgement and
Agreement of Guarantor set forth at the end of this Amendment, duly executed by
such Guarantor.
     (d) Other Documents. Such other documents, certificates and/or opinions of
counsel as the Administrative Agent or the Lenders may request.
     9. General.
     (a) Governing Law; Severability. This Amendment shall be construed in
accordance with and governed by the internal laws of the State of New York
applicable to contracts made and to be performed entirely within such State,
without regard to conflict of laws principles. Wherever possible each provision
of the Loan Documents and this Amendment shall be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of the Loan
Documents and this Amendment shall be prohibited by or invalid under such law,
such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of the Loan Documents and this Amendment.
     (b) Successors and Assigns. This Amendment shall be binding upon the
Borrower, the Administrative Agent, the Lenders and their respective successors
and assigns, and shall inure to the benefit of the Borrower, the Administrative
Agent, the Lenders and their respective successors and assigns.
     (c) Continuing Force and Effect of Loan Documents. Except as specifically
modified or amended by the terms of this Amendment, all other terms and
provisions of the Loan Documents are incorporated by reference herein, and in
all respects, shall continue in full force and effect. The Borrower, the
Administrative Agent, and the Lenders by execution of this Amendment, hereby
reaffirms, assumes and binds themselves to all of the obligations, duties,
rights, covenants, terms and conditions that are contained in the Loan Documents
and all other documents executed in connection therewith, including all
guaranties, as applicable.
     (d) Expenses. The Borrower shall pay all reasonable out-of-pocket costs and
expenses of the Administrative Agent (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent) in connection with the
preparation of this Amendment and other related Loan Documents.
     (e) Release. The Borrower, by signing this Amendment, each hereby
absolutely and unconditionally releases and forever discharges the
Administrative Agent and the Lenders, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, demands

-5-



--------------------------------------------------------------------------------



 



or causes of action of any kind, nature or description, whether arising in law
or equity or upon contract or tort or under any state or federal law or
otherwise, which the Borrower has had, now has or has made claim to have against
any such person for or by reason of any act, omission, matter, cause or thing
whatsoever arising from the beginning of time to and including the date of this
Amendment, whether such claims, demands and causes of action are matured or
unmatured or known or unknown.
     (f) Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement. Receipt
of an executed signature page to this Agreement by facsimile or other electronic
transmission shall constitute effective delivery thereof. Electronic records of
executed Loan Documents maintained by the Lenders shall deemed to be originals.
Signature page follows

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date first above written.

            JAIX LEASING COMPANY
      By:           Name:           Title:        

(Signature page to First Amendment to Credit Agreement)

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as Administrative
Agent
      By:           Name:   Michael Brashler        Title:   Vice President     

(Signature page to First Amendment to Credit Agreement)

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as a Lender
      By:           Name:   Robert W. Hart        Title:   Senior Vice
President     

(Signature page to First Amendment to Credit Agreement)

 



--------------------------------------------------------------------------------



 



            FIFTH THIRD BANK, A MICHIGAN  BANKING
CORPORATION, as a Lender
      By:           Name:           Title:        

(Signature page to First Amendment to Credit Agreement)

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR
The undersigned hereby expressly: (a) consents to the execution of the foregoing
Amendment; (b) acknowledges that the Borrower’s “Obligations” (as defined in the
Credit Agreement referred to in the foregoing Amendment) includes all of the
obligations and liabilities owing from the Borrower to the Administrative Agent
and the Lenders, including, but not limited to, the obligations and liabilities
of the Borrower to the Administrative Agent and the Lenders under and pursuant
to the Loan Documents, as the case may be, as amended from time to time, and as
evidenced by the notes delivered in connection therewith, as the same may be
modified, extended and/or replaced from time to time; (c) reaffirms, assumes and
binds itself in all respects to all of the obligations, liabilities, duties,
covenants, terms and conditions that are contained in the Guaranty Agreement
dated as of September 30, 2008, executed by the undersigned for the benefit of
the Administrative Agent (as amended, restated, supplemented or otherwise
modified form time to time, the “Guaranty"); (d) consents to the terms
(including, without limitation, the release set forth in Paragraph 9(e) of the
Amendment) and execution thereof; (e) agrees that all such obligations and
liabilities under the Guaranty shall continue in full force and that the
execution and delivery of this Amendment to, and its acceptance by, the
Administrative Agent and the Lenders shall not in any manner whatsoever
(i) impair or affect the liability of the undersigned to the Administrative
Agent under the Guaranty; (ii) prejudice, waive, or be construed to impair,
affect, prejudice or waive the rights and abilities of Administrative Agent or
the Lenders at law, in equity or by statute, against the undersigned pursuant to
their Guaranty; and/or (iii) release or discharge, nor be construed to release
or discharge, any of the obligations and liabilities owing to the Administrative
Agent and the Lenders by the undersigned under the Guaranty; and (f) represents
and warrants that each of the representation and warranties set forth in the
Guaranty are true and correct in all material respects with the same effect as
if such representations and warranties had been made on the date hereof, (except
to the extent stated to relate to a specific earlier date, in which case such
representations and warranties are true and correct as of such earlier date).

            FREIGHTCAR AMERICA, INC.
      By:           Name:           Title:        

(Acknowledgement to First Amendment to Credit Agreement)

 